 TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)Tri-State Building and Construction Trades CouncilandSheetMetalWorkersLocalUnion , 98,Sheet Metal Workers International Association,AFL-CIOInternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers&HelpersLocal 105,AFL-CIOandSheet Metal WorkersLocal Union 98, Sheet Metal Workers Interna-tional Association,AFL-CIOUnited Brotherhood of Carpenters&Joiners ofAmerica,MillwrightLocal 1519andSheetMetal Workers Local Union 98, Sheet MetalWorkers International Association,AFL-CIOInternational Association of Bridge Structural & Or-namental Iron Workers,Local 769,AFL-CIOandSheetMetalWorkers Local Union 98,Sheet Metal Workers International Association,AFL-CIOTri-State Building and Construction Trades CouncilandBackman Sheet Metal Works, Inc.InternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers&HelpersLocal105,AFL-CIOandBackman SheetMetal Works, Inc.United Brotherhood of Carpenters&Joiners ofAmerica,Millwright Local 1519andBackmanSheet Metal Works, Inc.International Association of Bridge Structural & Or-namental Iron Workers,Local769, AFL-CIOandBackman Sheet Metal Works, Inc. Cases9-CD-406-1, 9-CD-406-2, 9-CD-406-3, 9-CD-406-4, 9-CD-407-1, 9-CD-407-2, 9-CD-407-3, and 9-CD-407-418 November 1985DECISIONAND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONThe charges in this Section 10(k) proceedingwere filed 21 May 19821 by Sheet Metal WorkersLocal Union 98, Sheet Metal Workers InternationalAssociation,AFL-CIO (Sheet Metal Workers) inCases 9-CD-406-1, -2, -3, and -4, and by the Em-ployer in Cases 9-CD-407-1, -2, -3, and -4. Bothcharges allege that the Respondents, Tri-StateBuilding and Construction Trades Council (Tri-State Council), International Brotherhood of Boil-ermakers, Iron Shipbuilders, Blacksmiths, Forgersand Helpers Local 105, AFL-CIO (Boilermakers),United Brotherhood of Carpenters and Joiners ofAmerica, Millwright Local 1519 (Millwrights), andInternational Association of Bridge, Structural and1All dates are 1982 unlessotherwise specified.507Ornamental Iron Workers, Local 769, AFL-CIO(IronWorkers), violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Em-ployer to assign certain work to employees theyrepresent rather than to employees represented bythe Sheet Metal Workers. The hearing was held 29and 30 July and 19 August before Hearing OfficerDeborah R. Grayson.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Company, an Iowa corporation,is engagedas a sheetmetal contractor in the building and con-structionindustryat its mainoffice inWest DesMoines, Iowa, and invarious other States of theUnitedStates, includingOhio. It annually performsservicesvaluedin excessof $50,000 in States otherthanIowa.The partiesstipulate,and we find, thatthe Employerisengagedin commerce within themeaning ofSection 2(6) and-.(7) of the Act and thatthe SheetMetalWorkers, Tri-State Council, Boil-ermakers,Millwrights, and Iron Workers are labororganizationswithin the meaning of Section 2(5) ofthe Act.II.THE DISPUTEA. Background and Facts of Dispute2The Pritchard Corporation (Pritchard) is thegeneral contractor for the South Point EthanolProject in South Point, Ohio, where Ashland OilCompany is constructing an anhydrous ethanolplant.The facility will be utilized to convert grain,primarily corn, into mash, ferment the mash, andultimately distill it into ethanol and related distil-lates.Pritchard hired several subcontractors to per-formvarious aspectsof the work. Among the sub-contractors hired was Continental Screw ConveyorCorporation of St. Joseph, Missouri (Continental).Continentalwas awarded a subcontract to fur-nish and install,among other things, a dust collect-ing system and spouting.Continental subcontractedthiswork to the Employer. As a subcontractor ofPritchard, the Employer was required to sign the2Theparties stipulated that therecord inTri-State Building TradesCouncil(BackmanSheetMetal),272 NLRB 8 (1984), be made a part ofthe record in the instant case.277 NLRB No. 52 508DECISIONSOF NATIONALLABOR RELATIONS BOARDProject Agreement.3 The Employer did not signthe Project Agreement until 25 May. .The Employer appeared at the jobsite on 28April.At a prejob conference in Ashland, Ken-tucky, on 7 May, the Employer's vice president,Donald Mickey Swim, outlined the scope of theEmployer's work, indicating that the work involv-ing the erection of dust collectors and ducting, in-cluding interconnecting spouts,would be per-formed by members of the Sheet Metal Workers.Among those in attendance at the meeting wererepresentatives of Tri-State Council, and the repre-sentatives of the Boilermakers,Millwrights, IronWorkers, and Sheet Metal Workers. The Boiler-makers claimed the work of installing the dust col-lectors, the IronWorkers claimed the work of in-stalling the structural support steel for the dust col-lectors and chutes, and the Millwrights claimed thework of installing the interconnecting chutes be-tween machinery set by the Millwrights. Swim,however, reiterated his earlier assignment of thedust collector and spouting work to the SheetMetal Workers.During this meeting, Douglas Blankenship, therepresentative of the Tri-State Council, which rep-resented all of the crafts, informed the Employerthat he was going to recommend that the Employ-er be removed from the project because of theabove work assignments, which he claimed were inviolation of the project agreement.` On' 10, 11, and-12May, members of the Sheet Metal Workers em-ployed by the Employer unloaded materials on thejobsite.At Pritchard's request, the Employerceased work on 12 May.A second prejob conference was held on 17May, at which all of the various craft unions in-volved here were present. At that meeting IronWorkers Representative Ellis Harmon stated that ifmembers of the Sheet Metal Workers installed evenone piece of structural steel there would be noironworkers on the project the next morning.(Harmon denied making any threats.) During thenext 2 days employees represented by the Boiler-makers, Iron Workers, and Millwrights left the job-site and engaged in a work stoppage. After earlymorning discussions between Pritchard and an IronWorkers representative on 19 May, the employeeswent back to work. Later that morning Pritchardnotified the Employer that it was to leave the job-site, assertedly for failure to sign the letter of assentrequired by the project agreement.3This was a collective-bargaining agreementbetween Pritchard andthe Tri-State Building Trades Council and its affiliated local union cover-ing the wages,hours, and terms and conditions of employment of em-ployees employed by Pritchard or Pritchard's subcontractors on theSouth Point projectThe Employer signed the project agreement on25May: On 9 June the Employer informed theBoilermakers that it had signed the project agree-ment and invited them to attend another prejobconference.On 15 June a third prejob conference was heldduring which the Employer received the claims ofthe other crafts with regard to the work in dispute.However, the Employer made formal assignmentof the dust collector and spouting work to employ-ees represented by the Sheet Metal Workers as amatter of record. The next day the Employer's em-ployees reported to work but members of other in-volved craft unions prevented them from workingby sitting on the equipment needed by the SheetMetalWorkers.Ultimately, the Employer's em-ployees left the jobsite.On 17 June the Employer was notified by Conti-nental that its portion of the subcontract to installthe dust collecting system had been postponed.Later that month, the Employer was notified byContinental that the dust collecting system part ofthe contract had been canceled.B.Work in DisputeThe work indispute involvesall the field workrelated to the installation of dust collectors andspouting,including all chutes and supporting struc-tural steel,at the South Point Ethanol Project.C. Contentionsof thePartiesThe Employer and the Sheet Metal Workerscontend that the work in dispute in its entiretyshould be assigned to employees represented by theSheetMetalWorkers on the basis of labor agree-ments, company past practice, industry past prac-tice, relative skills,and efficiency and economy ofoperation.The Boilermakers argues that in the event theBoard finds reasonable cause to believe that Sec-tion 8(b)(4)(D) has been violated,the work in dis-pute(excluding structural support steelworkclaimed by the Iron Workers and that workclaimed by the Millwrights) should be awarded toa composite crew of employees represented by theBoilermakers and the Sheet Metal Workers on anequal basis.The Boilermakers bases its claim on thefollowing factors: an interunion contractual agree-ment, trade practice in the geographic area,and ef-ficiency and economy of operations.The Millwrights argues that it is entitled to, per-form that portion of the work dealing with inter-connecting chutes between machinery to machin-ery,machinery to conveyors,and conveyor to con-veyor. It makes this claim on the basis of skill, TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)economy and efficiency of operation, area practice,and trade practice.The Iron Workers claims only the portion of thework in dispute dealing with the unloading anderection of structural supporting steel in connectionwith the `installation of the dust collectors. TheIronWorkers relies on an informal agreement be-tween the Unions, area practice, skills, and econo-my and efficiency of operations.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) that the parties have not agreedupon a method for the voluntary adjustment of thedispute.Only the Boilermakers disputes that there is rea-sonable cause to believe that Section 8(b)(4XD) ofthe Act has been violated. It contends that there isno evidence that the Boilermakers or its agents atany time authorized, encouraged, or induced anywork stoppage, refusal to handle goods, or refusalto perform services in order to force Pritchard,Continental, or the Employer to assign work tomembers of the Boilermakers rather than to mem-bers of the Sheet Metal Workers.However, the record establishes that the businessmanager of Tri-State Council, which representedall the Unions involved herein, on 7 May threat-ened to have the Employer removed from theSouth Point project if the Employer continued toassign thedisputed work to employees representedby the Sheet Metal Workers, and that on 17 May,Harmon, the business representative of the IronWorkers, threatened to pull the ironworkers off thejob if sheet metal workers installed any structuralsteel.In addition, on 18 and 19 May members of allthree Respondent Unions in the presence of stew-ards from each Union engaged in a work stoppagecausing cessation of construction at the entireproject.On these grounds, we conclude that thereis reasonable cause to believe that a violation ofSection 8(b)(4)(D) of the Act has occurred with re-spect to the Boilermakers as well as the other Re-spondents. 4With respect to (2) above, it is clear that theBoard will not determine the merits of a jurisdic-tionaldispute if the parties involved have an4 InTri-StateBuildingTrades Council (Backman Sheet and Metal),supra fn.2, the Board found that Tri-State violated Sec.8(b)(4)(i)(ii)(B)of the Act by engaging in the above-discussed 7 May conduct; that theIronWorkers violated the same section of the Act by Harmon's conducton 17 May;and that all three of the Respondent Unions violated Sec.8(b)(4)(ii)(B) of the Act by engaging in a work stoppage on 18 and 19May.509agreed-upon method of resolving such disputes. Allthe parties involved were signatory to the projectagreement, which provides, inter alia, that the rulesand regulations of the Impartial Jurisdictional Dis-putes Board (IJDB) shall apply and the proceduresof the IJDB shall be followed when jurisdictionaldisputes cannot be resolved by business agents onthe job. However, during the period 1 June 1981through 1 June 1984 the IJDB was inoperative,had ceased hearing jurisdictional disputes, and wasincapable of administering or policing a determina-tion of such disputes.5 Since the IJDB was inoper-ative in 1982, when the events giving rise to thisdispute occurred, we find that there is no agreed-upon method for the resolution of the dispute, towhich all parties are bound.In light of the above, we conclude that there isreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act of the Act. Accordingly, we findthat the dispute is properly before the Board fordetermination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsThere are no orders or certifications of theBoard awarding the work in dispute to employeesrepresented by any of the Unions involved in thepresent proceeding. However, as seen, all parties5Plasterers Local 394 (Arok Construction Co),268NLRB 253, 255(1983);Sprinkler Fitters Local 703 (Airco Carbon),261 NLRB 1122, 1124(1984) Furthermore, we do not find that the IJDB determined the instantdispute in its 10 August 1982 letter to Pritchard, Continental, and the in-stant parties, in which the IJDB (1) recounted the chronology of eventsinvolved in the instant dispute, (2) cited the IJDB rule which holds that acontractor's initial assignment of work(such as the Employer's assign-ment of the work in dispute to employees represented by the Sheet MetalWorkers) survives a subsequent change of contractor (as occurred in thiscase after Continental's cancellation of the Employer's contract), and (3)directed the Employer's successor contractor to proceed in accordancewith the Employer's earlier assignment of the work in dispute to mem-bers of the Sheet Metal Workers 510DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolved in this dispute are signatory to the projectagreement, which provides, inter alia, in article Xthat:The Contractor (or Subcontractor) who hasthe responsibility for the performance and in-stallation shallmake a specific assignment ofthework in accordance with agreements ordecisions of record.The Employer has a collective-bargaining agree-ment with Sheet Metal Workers Local 45 (not aparty to this proceeding) covering certain countiesin Iowa. That agreement provides, inter alia, thattheEmployer will use members of other SheetMetal Workers local when it does business outsidethe geographical district covered by its agreementwith Local 45, and abide by the labor agreement ofany local union in whose territory it works.The Sheet Metal Workers International Unionhas an agreement with the Boilermakers Interna-tional Union which provides, inter alia, that "ductwork and associated equipment in connection withrecovery systems in chemical plants [and] . . . inother industrial plants" shall be performed by acomposite crew composed equally of sheet metalworkers and boilermakers.Here, the Employer assigned the work in disputeentirely to the Sheet Metal Workers-representedemployees, which it contends it was required to doby the terms of its collective-bargaining agreementwith Sheet Metal Workers Local 45.The Boilermakers asserts that since the projectagreement requires the Employer to assign the dis-puted work according to "agreements or decisionsof record," the current agreement between theBoilermakers and the Sheet Metal Workers shouldcontrol the instant dispute, and a composite crewof Sheet Metal Workers-represented employees andBoilermakers-represented employees should be as-signed to perform that aspect of the work in dis-pute claimed by the Boilermakers.6Although the agreement between the SheetMetal Workers and the Boilermakers might appearto be a factor favoring award of the work of in-stalling the dust collectors and spouting to a com-6The Sheet Metal Workers notes that food processing, specifically theproduction of cornmeal, is excluded from the Boilermakers' jurisdictionby the agreement between the Sheet Metal Workers and Boilermakers Itcontends that agreement, therefore, does not apply to the work here be-cause the process used in the instant ethanol plant involves the making ofcornmealThe Boilermakers argues that the food processing, cornmealexclusions of the agreement apply only in the processing of materials forhuman or animal consumption It contends that the cornmeal producedhere is used only in connection with industrial chemical manufacturingand therefore does not fall within the category of food processingWeagree with the Boilermakers on this aspect of the prima facie applicabilityof the above contract provisions The dust collectors at issue here clearlyserve the purpose of producing ethanol The grinding of corn is simplyone means to that endpolite crew of employees represented in equal partsby the Sheet Metal Workers and the Boilermakers,we note that those two Unions have themselvesfailed to agree to abide by it,7 the Employer hasobviously not agreed to abide by it in the instantcase,8 and has apparently not abided by it in thepast,9 and, furthermore, the agreement at most ap-plies only to a part of the work in dispute.' ° Con-sequently,we do not accord great weight to thisinterunion agreement.Balanced against this agreement is the aforemen-tioned collective-bargaining agreement between theEmployer and Sheet Metal Workers Local 45, ap-plicable by extension to the instant circumstances.Considering all the circumstances, we find, on bal-ance, that the factor of collective-bargaining agree-ments and other agreements favors an award of thework in dispute to the employees represented bythe Sheet Metal Workers.2. Joint Board determinationAs noted above, on 10 August, subsequent toContinental's cancellation of the Employer's sub-contract the IJDB, in a letter responding to a re-quest by the Sheet Metal Workers, instructed theparties to proceed with the work in dispute on thebasis of the Employer's original assignment (i.e., toemployees represented by the Sheet Metal Work-ers).The Iron Workers and the Boilermakers tookno position with respect to the IJDB letter. Asnoted earlier, the 10 August notification from theIJDB is not a decision on the merits, but merely aninstruction for the contractor to proceed with theoriginal assignment since it is a violation of theprocedural rules of the IJDB for a contractor tochange an assignment unless there is an agreementbetween the unions involved or a directive fromthe IJDB. Accordingly, the IJDB letter is accord-ed no weight in our determination of this jurisdic-tional work dispute.3.Company preference and past practiceThe record establishes that, during the past 20years, the Employer has assigned the work in dis-pute to employees represented by the Sheet MetalWorkers. Each of the Respondent Unions assertsthat the Employer's past practice should not be en-titled to any weight because the Employer is nolonger employed by the general contractor. Drdi-7SeeOperative Plasterers Local394(Warner Masonry),220 NLRB 1074(1975);Bricklayers Local I (St. Louis Home Insulators),209 NLRB 1072,1077 (1974).8SeeBricklayers Local 1,supra, 209 NLRB at 1077;IronWorkersLocal 361 (Concrete Casting Corp.),209 NLRB 112, 115 (1974).9SeeOperating Engineers Local 150 (Components, Inc.),197NLRB569, 572 (1972).i° SeeIronWorkers Local 361,supra, 209 NLRB at 115 TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)narily, the past practice of the Employer is a factorfor consideration in the determination of a workdispute.Here, we see no reason to deviate fromthat reasoning simply because the Employer is nolonger employed by the general contractor. Thefact still remains that at the time of the instant dis-pute the Employer had been contracted to performthework and made its assignment in conformitywith its past practice. This factor, therefore, favorsan award to employees represented by members ofthe Sheet Metal Workers.Concerning Employer preference, the Employermade clear at each job conference that it preferredthat the work be performed by members of theSheetMetalWorkers. Thus this factor favors anaward to employees represented by the SheetMetal Workers.4.Area and industry practiceThe record establishes that there is no uniformpractice within the industry for assignment of anypart of the disputed work. For example, the prac-tice has been to make assignments of the disputedduct work on the basis of whether the employer in-volved was bound to collective-bargaining agree-ments with either the Boilermakers or the SheetMetalWorkers. As a result, such work was as-signed in some instances to the Boilermakers, some-times to the Sheet Metal Workers, and even onsome occasions to a composite crew.Similarly,with respect to the disputed work oferecting support steel and installation of chutes, therecord reveals a wide variation in the practice ofassigning that work. In some instances this workwas assigned to employees represented by the IronWorkers, in other instances to employees represent-ed by the Millwrights, and in this instance, to theSheet Metal Workers.In view of the great variations in industry prac-ticewith respect to the different work componentsinvolved in this dispute.,we conclude that thisfactor does not favor an assignment to any particu-lar group of employees.5.Relative skillsAs noted above, the disputed work involves theinstallation of a dust collection system includingerection of supporting steel and installation of con-necting chutes. The record fully establishes thatboth the Sheet Metal Workers-represented employ-ees and the Boilermakers-represented employeespossess the requisite skills necessary to install anderect the complete systems. Indeed, both crafts re-ceive similar training and use similar tools.Because both the Sheet Metal Workers-repre-sented employees and the Boilermakers-represented511employees have the requisite job skills to performthe disputed work concerning the, dust collectors,this factor does not favor an award of the disputedwork to employees represented by either Union.With respect to the disputed support steel work,the evidence suggest that the Sheet Metal Workers-represented employees and the Iron Workers-repre-sented employees are equally qualified to performthe work. Thus, this factor favors neither group.With respect to the disputed attachment ofchutes, the record reveals that the employees rep-resented by Millwrights do not possess the shop ex-perience or shop fabrication ability that wouldenable them to install the chutes as quickly and ef-ficiently as employees represented by the SheetMetalWorkers.Accordingly, this factor weighsagainst an award of the work in dispute to employ-ees represented by the Millwrights.6.Economy and efficiency of operationsThe Employer contends that the factors of effi-ciency and economy favor its assignment to em-ployees represented by the Sheet Metal Workers.In its view, by having the same individuals performthe work from start to finish, the Employer obtainsmaximum productivity from its employees. Each oftheRespondent Unions except the Boilermakers,however, claims it is more efficient to utilize itsmembers for the portion of disputed work theyseek. The Boilermakers asserts that employees rep-resented by it and the Sheet Metal Workers, re-spectively are equally capable of efficiently per-forming the dust collecting work and that thisfactor favors neither group. The SheetMetalWorkers argues that the factor of efficiency favorsemployees represented by it because they can per-form all aspects of the disputed work. The Em-ployer reiterates the Sheet MetalWorkers' argu-ment on this point.We find that assignment of the entire work indispute to employees represented by the SheetMetalWorkers, whose qualifications and capabili-ties for performance of all related tasks are estab-lished by the evidence, is more economical and ef-ficient than segmenting performance of the work indispute among groups of employees represented bytheSheetMetalWorkers,Boilermakers,Mill-wrights, and Iron Workers. Employees representedby the Sheet Metal Workers are capable of doingall the work and the Employer can obtain maxi-mum efficiency by not having to change crews foreach portion of the job. Accordingly, we find thatthe factors of economy and efficiency of operationsfavor award of the work in dispute to employeesrepresented by the Sheet Metal Workers. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionAfter considering all the relevant factors, weconclude that employees represented by the SheetMetal Workers are entitled to perform the work indispute.We reach this conclusion relying on thecollective-bargaining agreement between the Em-ployer and Sheet Metal Workers Local 45; the Em-ployer's past practice and preference; economy andefficiency of operations; and relative skills vis-a-vistheMillwrights. In making this determination, weaward the work to employees who are representedby the Sheet Metal Workers, not to that Union oritsmembers. The determination is limited to thecontroversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of the Employer represented bythe Sheet Metal Workers are entitled to perform allfieldwork related to the installation of dust collec-tors and spouting, including all chutes and support-ing structural steel at the South Point EthanolProject in South Point, Ohio.2.Tri-StateBuilding and Construction TradesCouncil; International Brotherhood of Boilermak-ers,Iron Shipbuilders, Blacksmiths, Forgers andHelpers Local 105, AFL-CIO; United Brother-hood of Carpenters and Joiners of America, Mill-wright Local 1519; and International Associationof Bridge, Structural and Ornamental Iron Work-ers,Local 769, AFL-CIO, are not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force or require the Employer to assign the dis-puted work to employees represented by them.3.Within 10 days from this date, the labor orga-nizations specified in paragraph 2 above shallnotify the Regional Director for Region 9, in writ-ing whether they will refrain from forcing or re-quiring the Employer, by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with this determina-tion.